DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification recites “a model main body 10 which includes substantially circular upper and lower surfaces S1 and S2 facing each other” in ¶11. According to FIG. 2, these surfaces face away from each other. 
Appropriate correction is required.

Status of Claims
This action is in reply to the   filed on December 23, 2019.  Claims 3-8 are Currently amended; and claims 1 and 2 are Original. Claim 1-8  currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a model main body that includes an upper surface and a lower surface facing each other.” Examiner cannot ascertain how this is possible and therefore what this limitation means. Even if Examiner assumed that the “lower surface” belonged to a layer that was above the “upper surface” so that the layers face each other, then it is still unclear where the tubular simulated blood vessel path would be (sandwiched between? In its own separate layer?).  For examination purposes, Examiner assumes that the limitation reads, ““a model main body that includes an upper surface and a lower surface 
Claims 2-8 are also rejected for their incorporation of the above through their dependencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0246747, Buckman, Jr. (“Buckman”).
Regarding claim 1 (Original), Buckman teaches an ulcer model (simulated ulcer crater F molded into inner layer C of stomach model A, FIG. 1B, ¶54) used to practice a hemorrhage arrest procedure (simulator for major surgical operations, Title; operative control of hemorrhage, ¶28), the ulcer model comprising: a model main body (simulated stomach A, FIG. 1B) that includes an upper surface (inner surface of inner layer C of simulated stomach A, FIG. 1B) and a lower surface (outer surface of outer layer D of simulated stomach A, FIG. 1B) (see above 112(b) rejection); wherein the upper surface includes a ring-shaped raised surface that rises in a thickness direction of the model main body (inner surface of inner layer C of simulated stomach A includes crater F, defined by a ring-shaped raised surface that rises in a thickness direction of wall of simulated stomach A, FIG. 1B) and a simulated ulcer surface that is a recessed bottom surface surrounded by the raised surface (bottom of crater F is recessed and surrounded by raised surface, FIG. 1B).
Buckman may not explicitly teach a tubular simulated blood vessel path provided between the upper surface and the lower surface and having an inlet opening and an outlet opening, wherein the simulated blood vessel path extends from a part other than the upper surface of the surfaces of the model main body to the simulated ulcer surface or an area in the vicinity of the inside thereof. However, Buckman does teach that the simulator includes simulated vascular channels (i.e., “tubular simulated blood vessel paths”) molded into the chambers of the heart and the flesh of the lungs, spleen, liver, and pancreas and that these simulated vascular channels of the organs can be connected with major arteries and veins such that a closed system is created (¶27). In other words, the simulated vascular channels are embedded in the organs and are connected to other channels outside the organ, so their inlets and outlets are necessarily NOT at the inner surface of the inner layer of the organ. Buckman further teaches that because of the vascular channels coursing through the tissues and organs, the device can simulate hemorrhage (¶30). It would have been obvious to one of ordinary skill in the art before the effective filing date to likewise include such blood vessels in the flesh of the stomach (i.e., within the stomach wall) and connect them to the larger circulating system in order to yield the predictable results of being able to simulate hemorrhage there as well. As such, the inlets and outlets of the simulated vascular channels in the stomach are not at the inner layer C of simulated stomach A (FIG. 1B).
Regarding claims 2 (Original) and 3-4 (Currently amended), Buckman may not explicitly teach wherein the procedure including hemorrhage arrest is an endoscopic hemostasis; wherein the hemorrhage arrest is hemorrhage arrest by gripping the simulated ulcer surface with a hemostatic forceps or a clip; OR wherein the hemorrhage arrest is hemorrhage arrest by a thermocoagulation method. However, Buckman does teach that the simulator can be used for exploration of the abdominal contents with operative manipulation of the major abdominal viscera including the liver, spleen, stomach, pancreas, small and large bowel or major abdominal blood vessels, the repair or resection of the abdominal viscera or vessels, and open or endoscopic exploration of the common bile duct (¶7). Further, the materials used to make the simulator mimic the individual mechanical properties of biologic tissues (¶14) and the simulator can be used to practice open, endoscopic, and endovascular operations (¶15). The simulator of Buckman is capable of these intended uses, so it meets the claims.
Regarding claim 5 (Currently amended), Buckman may not explicitly teach wherein the model main body includes a molded body having an E hardness of 5 to 70. However, Buckman does teach that the anatomic parts that make up the simulator are realistic representations of the three-dimensional internal anatomy of the animal or human body (¶21) and the materials used to make the surgical simulator mimic the individual mechanical properties of biologic tissues (¶14). Buckman further teaches the anatomic structures have been sculpted, molded or carved from open or closed cell foam rubber of varying density, elasticity, and load-deformation (i.e., hardness) to match the physical characteristics of the specific, simulated organ or tissue (¶21), and further that a variety of other materials may be suitable for various parts of the simulator (¶21). Buckman goes on to state that the widely varying density, texture and load-deformability of actual human organs and tissues, whether normal or diseased, are simulated by varying the density of the foam rubber and/or by treatment with pigments, sealants or impregnating materials to represent the physical properties of the specific organ or tissue within the simulator (¶22). The open or closed cell foam of any organ, tissue or blood vessel may be, in whole or in part, treated with a variety of sealants, pigments or impregnating, glues, hardening agents, solids or gels, so that the textures and appearances of a large variety of normal or pathologic human organs and tissues can be simulated (¶23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the hardness (as suggested either by changing materials or modifying the selected material) of at least a portion of viscoelastic inner layer C into which the simulated ulcer is molded in order to yield the predictable results of creating a realistic representation of the ulcer and surrounding tissues, i.e., having an E hardness in the range 5-70 (as recognized by Applicant’s Disclosure, ¶27). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Buckman as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2017/0032701, Sekino et al (“Sekino”).
Regarding claim 6 (Currently amended), Buckman may not explicitly teach wherein the model main body includes a molded body of an aqueous polyvinyl alcohol-based material. However, Buckman does teach that the anatomic parts that make up the simulator are realistic representations of the three-dimensional internal anatomy of the animal or human body (¶21); the materials used to make the surgical simulator mimic the individual mechanical properties of biologic tissues (¶14); and the anatomic structures have been sculpted, molded or carved from open or closed cell foam rubber of varying density, elasticity, and load-deformation (i.e., hardness) to match the physical characteristics of the specific, simulated organ or tissue (¶21). In other words, Buckman is open to other materials that realistically simulate the human tissue including the ulcer. Further, Sekino teaches a realistic simulated tissue for practicing a surgical procedure that includes a molded body of an aqueous polyvinyl alcohol-based material (simulated parenchyma 610 is molded by pouring polyvinyl alcohol (PVA) material into recess formed by accommodation member 620 and being cured such as by being subjected to freezing, FIG. 2, ¶69). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a molded body of an aqueous polyvinyl alcohol-based material instead of foam rubber by simple substitution of one known realistic simulated tissue material for another to yield the predictable results of achieving the desired material properties. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Buckman as applied to claim 1 above, and further in view of “Plasticizers,” Wadey, B.L., Encyclopedia of Physical Science and Technology, Third Ed., 2001, p. 441-456 (“Wadey”).
Regarding claim 7 (Currently amended), Buckman teaches wherein the model main body includes a molded body (foam, ¶21) of a hydrocarbon-based resin material (polyurethane foam, ¶21, is made from polyurethane resin, a hydrocarbon-based resin material) containing a lipophilic resin (polyurethane resin, ¶21 (polyurethane resin is lipophilic)). Buckman may not explicitly teach that the hydrocarbon-based resin material contains oil. However, Examiner takes OFFICIAL NOTICE that plasticizers are added to materials to make them softer and more flexible, and Wadey teaches that plasticizers for elastomers are generally of two types: ester and petroleum oils (p. 455). It would have been obvious to one of ordinary skill in the art before the effective filing date to include an oil in the polyurethane foam material as a plasticizer in order to yield the predictable results of a softer, more flexible foam as desired for the simulated biologic tissue.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art found is U.S. Patent Pub. No. 2009/0246747, to Buckman, Jr. (“Buckman”). While Buckman teaches a simulated tissue including an ulcer and is capable of simulating hemorrhage, Buckman does not explicitly teach that the simulated tissue includes BOTH a molded body of an aqueous polyvinyl alcohol-based material which forms at least a part of the simulated ulcer surface AND a molded body of a hydrocarbon-based resin material containing a lipophilic resin and oil. Further, while Sekino does teach a simulated tissue that includes a central PVA-material portion (simulated parenchyma 610, FIG. 2, ¶69, which is the target of the medical procedure) surrounded by a ring of an oil urethane portion (accommodation member 620, FIG. 2, ¶61), this would not have motivated one of ordinary skill in the art before the effective filing date to arrive at the claimed ulcer model without the benefit of Applicant’s disclosure. No prior art found teaches or suggests a simulated ulcer model wherein the model main body includes: a molded body of an aqueous polyvinyl alcohol-based material which forms at least a part of the simulated ulcer surface; and a molded body of a hydrocarbon-based resin material containing a lipophilic resin and oil. Therefore, claim 8 appears to be directed to allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918. The examiner can normally be reached M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.K./
Patent Examiner
Art Unit 3715

/THOMAS J HONG/Primary Examiner, Art Unit 3715